304 N.Y. 712 (1952)
In the Matter of Hoban & Sullivan, Inc., Appellant,
v.
New York State Liquor Authority et al., Respondents.
Court of Appeals of the State of New York.
Argued June 4, 1952.
Decided July 15, 1952
William D. Sullivan for appellant.
William Hoppen and Alvin McKinley Sylvester for respondents.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order of the Appellate Division reversed and the determination of the State Liquor Authority annulled, with costs in this court and in the Appellate Division, upon the ground that the finding of the Authority that the licensee had suffered or permitted gambling on the licensed premises in violation of subdivision 6 of section 106 of the Alcoholic Beverage Control Law is not supported by any substantial evidence. No opinion.